Citation Nr: 1543904	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  15-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to June 25, 2012, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to November 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A November 1976 rating decision denied entitlement to service connection for a nervous condition; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.
 
2. The Veteran next filed a claim of entitlement to service connection for PTSD that was received on June 25, 2012, which was granted in the August 2013 rating decision.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1976), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1976); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for an effective date prior to June 25, 2012, for the grant of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in September 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The appellant's filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the effective date assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law and facts.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The Veteran's service treatment records, VA treatment records, and a VA examination report were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, in this case, the findings at a VA examination that occurred after the receipt of the claim by the RO are not relevant to whether an effective date prior to the date of claim is appropriate, and thus, the adequacy of the VA examination is immaterial to the claim.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Here, the Veteran seeks entitlement to an effective date prior to June 25, 2012, for the grant of entitlement to service connection for PTSD.  Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  When an award of service connection is granted based upon new and material evidence received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  
 
Determination of effective dates is dependent on the act of filing a claim by the Veteran and the adjudication of that claim by VA.  Here, the Veteran separated from active duty service in November 1957.  In September 1976, the Veteran filed a claim for entitlement to service connection for "nerves," which was denied in a November 1976 rating decision on the basis that the Veteran's nervous condition was a constitutional or developmental abnormality which was not a compensable disability under VA law and regulation.  The Veteran was notified of this decision by correspondence dated in November 1976; however, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.  Therefore, the November 1976 rating decision is final because it was not appealed and no new and material evidence was submitted or in the constructive possession of VA within the appeals period.  38 U.S.C.A. § 7105(c) (West 1976); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1976); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In correspondence received on June 25, 2012, the Veteran filed a claim for entitlement to service connection for PTSD.  In an August 2013 rating decision, the RO granted entitlement to service connection for PTSD and awarded a 100 percent disability evaluation effective June 25, 2012, the date of the Veteran's claim for entitlement to service connection for PTSD.  The Veteran filed a notice of disagreement in August 2013, arguing that his effective date should be either November 1957 (when he separated from service) or September 1976 (when he first filed a claim of entitlement to service connection for "nerves").  The Veteran maintains that he never appealed the November 1976 rating decision because the decision indicated that his disability was not compensable under VA law and regulation.  

The proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a), and only a request for revision premised on clear and unmistakable error (CUE) could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (holding that absent a showing of clear and unmistakable error, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) (holding that when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).  The Veteran has argued that the November 1976 rating decision was flawed because it relied on his service treatment records from the 1950s and a VA examination was not conducted at that time.  However, this statement does not constitute a claim of CUE in the November 1976 rating decision, as such a claim must allege an error that, if true, would be CUE on its face, and persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date prior to June 25, 2012, for the grant of entitlement to service connection for PTSD.  Although the Board is sympathetic to the difficulties the Veteran has faced due to his PTSD, the fact is that he did not appeal the November 1976 denial, no new and material evidence was received within a year of that denial, and he did not file a new claim until June 25, 2012.  Therefore, his claim must be denied.


ORDER

Entitlement to an effective date prior to June 25, 2012, for the grant of entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


